Hayward, Parker & O’Leary                                 HEARING DATE: 09/22/2020
Attorneys for Debtor                                      HEARING TIME: 9:00 a.m.
225 Dolson Ave., Suite 303
P.O. Box 929
Middletown, NY 10940
Tel. (845) 343-6227
Michael O’Leary, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------
In re:
                                                          Chapter 13
         RACHEL ELVIRA LAGODKA                            Case No.16-36915 (cgm)

                                    Debtors.
-------------------------------------------------------

       NOTICE OF HEARING ON SECOND INTERIM FEE APPLICATION
                    BY ATTORNEYS FOR DEBTOR

TO:      THE CREDITORS OF THE ABOVE-NAMED DEBTORS
         AND ALL OTHER INTERESTED PARTIES

        NOTICE IS HEREBY GIVEN pursuant to 11 U.S.C. §§ 330 and 331 and Fed.
R. Bankr. P. 2016(a) and Local Bankruptcy Rule 2016-1 that the following application
for the allowance of fees and reimbursement of expenses has been filed and that a hearing
will be held before the Hon. Cecelia G. Morris at the United States Bankruptcy Court for
the Southern District of New York, Poughkeepsie Division, 355 Main Street,
Poughkeepsie, New York 12601 on September 22, 2020 at 9:00 a.m., or at any other time
that the Court may subsequently designate:

         HAYWARD, PARKER & O’LEARY, ESQS.
         Attorneys for the Debtor

         Fees (06/09/20 – 08/08/20)                                   $ 3,710.00
         Disbursements                                                $    13.41
         TOTAL REQUESTED IN THIS APPLICATION                          $ 3,723.41

         TOTAL FEES PREVIOUSLY AWARDED
         TO APPLICANT                                                 $ 8,270.00

         TOTAL DISBURSEMENTS PREVIOUSLY
         AWARDED TO APPLICANT                                          $    7.94
       Objections to the foregoing request may be heard at the above hearing before the
allowance is determined. The fee application and supporting documents will be on file
with the Clerk of the Bankruptcy Court at the U.S. Bankruptcy Court, 355 Main Street,
Poughkeepsie, New York 12601.

       Pursuant to applicable Local Bankruptcy Rules, objections to the compensation
requested above must be filed with the Court and served so as to be received no later than
seven (7) days before the above-listed hearing date, upon Hayward, Parker & O’Leary,
attn: Michael O’Leary, 225 Dolson Ave., Suite 303, P.O. Box 929, Middletown, NY
10940.

Dated: Middletown, NY
       August 8, 2020
                                             Hayward Parker & O’Leary

                                     By:     s/ Michael O’Leary
                                             Attorneys for Debtor
                                             225 Dolson Ave., Box 929
                                             Middletown, NY 10940
                                             Tel. (845) 343-6227
                                             Fax (845) 343-1927
                                             Email: HPOPlaw@gmail.com
Hayward, Parker & O’Leary
Attorneys for Debtor
225 Dolson Ave., Suite 303
P.O. Box 929
Middletown, NY 10940
Tel. (845) 343-6227
Michael O’Leary, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------
In re:
                                                          Chapter 13
         RACHEL ELVIRA LAGODKA                            Case No.16-36915 (cgm)

                                    Debtors.
-------------------------------------------------------

SECOND INTERIM APPLICATION FOR ALLOWANCE OF COMPENSATION
                            AND
   REIMBURSEMENT OF EXPENSES BY ATTORNEYS FOR DEBTOR

TO:      THE HONORABLE CECELIA G. MORRIS
         CHIEF UNITED STATES BANNKRUPTCY JUDGE

         Hayward, Parker & O’Leary (the “Applicant”) now makes its second interim

application for the allowance of fees and reimbursement of expenses (the “Application”)

pursuant to 11 U.S.C. §§ 330 and 331 and Fed. R. Bankr. P. 2016(a) and Local

Bankruptcy Rule 2016-1, and in support of its Application respectfully shows as follows:

         1.       Debtor filed this Chapter 13 case on November 9, 2016.

         2.       Applicant seeks the allowance of fees and reimbursement of expenses

incurred in connection with a successful post-confirmation Rule 3002.1 (e) Motion

determining that certain expenses and charges sought by the purported mortgage holder

were not recoverable against either debtor or debtor’s residence. See Docket Entry No.

66.




                                                                                          1
       3.      The fees and expenses for which allowance and reimbursement are sought

in this application pertain to the Rule 3002.1(e) Motion only, and are in addition to the

preparation and prosecution of the main Chapter 13 case. Representation in “…motion

practice…including but not limited to…claims objections, post confirmation matters…”

is expressly excluded from the Debtor’s base fee on the Rule 2016(b) disclosure form

signed by Applicant.

       4.      The period covered by the Application is from June 9, 2020 to August 8,

2020. A summary of the contemporaneous daily records of time and disbursements for

that period is annexed as Exhibit “A”. Applicant requests the allowance of $3,710.00 in

fees and $13.41 in reimbursement of expenses, as set forth below and itemized on Exhibit

“A”.

       5.      Attorney time for Michael O’Leary was billed at $350.00 per hour through

December 31, 2014, and at $400.00 per hour commencing January 1, 2015. There was

no attorney time billed at the rate of $350.00 per hour. The hours of attorney time billed

at $400.00 are 9.0, or $3,600.00. The total billed for attorney time is $3,600.00.

       6.      Paralegal time was billed at $90.00 per hour through December 31, 2014,

and at $100.00 per hour commencing on January 1, 2015. There was no paralegal time

billed at the rate of $90.00 per hour.   The hours of paralegal time billed at $100.00 per

hour are 1.1, or $110.00. The total billed for paralegal time is $110.00.

       7.      Applicant also seeks reimbursement of expenses of $13.41. In-house

photocopies were billed at $0.10 per page. Other charges such as postage are billed at

Applicant’s actual cost. See Exhibit “A”.




                                                                                             2
       8.       The rates charged for this work were reasonable, and the services were

beneficial to the Debtor and derivatively to his estate. Given the scope, importance to the

Debtor and the complexity of issues involved, the matter was handled within a reasonable

time and the compensation sought is comparable to that customarily paid to comparably

skilled practitioners in non-bankruptcy cases.

       9.       Attorney Michael O’Leary graduated from the Buffalo Law School in

1977 and has practiced bankruptcy law since 1981, representing debtors in cases under

Chapter 7 and 13. Mr. O’Leary served as a member of the Chapter 7 trustee panel in

Poughkeepsie for 17 years from 1994 through 2011, and is a past president of the Hudson

Valley Bankruptcy Bar Association. Professional memberships include the American

Bankruptcy Institute, the National Association of Consumer Bankruptcy Attorneys, the

New York State Bar Association, the National Association of Bankruptcy Trustees and

the National Association of Chapter 13 Trustees.

       10.      Applicant has not entered into any agreement to fix fees or to share

compensation as prohibited by 18 U.S.C. § 155 and 11 U.S.C. § 504.

       11.      Applicant has received no payment for services rendered or to be rendered

in connection with this case, beyond the prepetition retainer of $3,500.00 for the main

Chapter 13 case and the $310.00 for the case filing fee, plus fees and expenses totaling

$8,277.94 from a pre-confirmation award of interim fees and expenses. See Docket

Entry No. 57.    A copy of Applicant’s Rule 2016 disclosure is attached as Exhibit “B”.

Applicant has received no further payments for services rendered in this case, whether

from the Debtor or by others on his behalf.




                                                                                           3
         12.   The Chapter 13 estate has the ability to pay the fees sought in this

Application.

         13.   The Debtor has been served with a copy of this Application.

         14.   A separate memorandum of law accompanies this Application.

         15.   No prior request has been made for the relief sought in this Application.

         WHEREFORE, Applicant Hayward, Parker & O’Leary seeks the entry of an

Order:

         (a)   allowing Applicant’s professional fees in the amount of $3,710.00, and
               reimbursement of expenses in the further amount of $13.41, for a total
               allowance of $3,723.41 as an administrative expense of this Chapter 13
               case; and

         (b)   for such other and further relief as is just and proper.




Dated: Middletown, NY
       August 8, 2020
                                              Hayward Parker & O’Leary

                                      By:     s/ Michael O’Leary
                                              Attorneys for Debtor
                                              225 Dolson Ave., Box 929
                                              Middletown, NY 10940
                                              Tel. (845) 343-6227
                                              Fax (845) 343-1927
                                              Email: michael.oleary@hpoplaw.com




                                                                                           4
Hayward, Parker & O’Leary
Attorneys for Debtor
225 Dolson Ave., Suite 303
P.O. Box 929
Middletown, NY 10940
Tel. (845) 343-6227
Michael O’Leary, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------
In re:
                                                          Chapter 13
         RACHEL ELVIRA LAGODKA                            Case No.16-36915 (cgm)

                                    Debtors.
-------------------------------------------------------

          MEMORANDUM OF LAW IN SUPPORT OF SECOND
   INTERIM APPLICATION FOR ALLOWANCE OF COMPENSATION AND
     REIMBURSEMENT OF EXPENSES BY ATTORNEYS FOR DEBTOR

         Debtor’s counsel Hayward, Parker & O’Leary (“Applicant”) submits this

memorandum in support of its second interim fee application dated August 8, 2020, and

respectfully shows as follows:

         1.       Professional compensation in bankruptcy cases is governed by Bankruptcy

Code § 330, which provides in pertinent part as follows:

                 (a)(3) In determining the amount of reasonable compensation to be
         awarded to an examiner, trustee under chapter 11, or professional person,
         the court shall consider the nature, extent, and the value of such services,
         taking into account all relevant factors, including –

                  (A) the time spent on such services;

                  (B) the rates charged for such services;

                (C) whether the services were necessary to the administration of,
         or beneficial at the time at which the service was rendered toward the
         completion of a case under this title;
               (D) whether the services were performed within a reasonable
       amount of time commensurate with the complexity, importance, and
       nature of the problem, issue, or task addressed;

              (E) with respect to a professional person, whether the person is
       board certified or otherwise has demonstrated skill or experience in the
       bankruptcy field; and

              (F) whether the compensation is reasonably based on the
       customary compensation charged by comparably skilled practitioners in
       cases other than cases under this title.

              (4)(A) Except as provided in subparagraph (B), the court shall not
       allow compensation for—

                      (i) unnecessary duplication of services; or
                      (ii) services that were not—
                      (I) reasonably likely to benefit the debtor’s estate; or
                      (II) necessary to the administration of the case.

          (B) In a chapter 12 or chapter 13 case in which the debtor is an
       individual, the court may allow reasonable compensation to the debtor’s
       attorney for representing the interests of the debtor in connection with the
       bankruptcy case based on a consideration of the benefit and necessity of
       such services to the debtor and the other factors set forth in this section.

       2.      Subparagraph (B) of section 330 applies here. This is a Chapter 13 case,

and the services rendered for which compensation is sought in Applicant’s interim fee

application were both beneficial and necessary to Chapter 13 debtor Rachel Elvira

Lagodka (the “Debtor”). The successful prosecution of the Rule 3002.1(e) Motion

provided significant relief and benefit to the Debtor, as she and her residence are now

unburdened by the claim brought by the purported mortgage holder.

       3.      The legal services rendered served the Debtor’s financial needs, the

amounts sought are reasonable, the work was done by competent professionals within a

reasonable time given the tasks to be accomplished, and the work was both necessary to

achieve the Debtors’ goals and resulted in the accomplishment of those goals.
         4.    Interim compensation is authorized by Bankruptcy Code § 331. Applicant

seeks approval of interim compensation here given the possibility of the need for

additional legal services in the future.

         WHEREFORE, Applicant Hayward, Parker & O’Leary seeks the entry of an

Order:

         (a)   allowing Applicant’s professional fees in the amount of $3,710.00, and
               reimbursement of expenses in the further amount of $13.41, for a total
               allowance of $3,723.41 as an administrative expense of this Chapter 13
               case; and

         (b)   for such other and further relief as is just and proper.

Dated: Middletown, NY
       August 8, 2020
                                              Hayward Parker & O’Leary

                                       By:    s/ Michael O’Leary
                                              Attorneys for Debtor
                                              225 Dolson Ave., Box 929
                                              Middletown, NY 10940
                                              Tel. (845) 343-6227
                                              Fax (845) 343-1927
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------
In re:
                                                          Chapter 13
         RACHEL ELVIRA LAGODKA                            Case No.16-36915 (cgm)

                                    Debtors.
-------------------------------------------------------
                                          CERTIFICATION

         1.       The undersigned certifies that I am the professional designated by

applicant Hayward, Parker & O’Leary with the responsibility for compliance with the

guidelines for fees and disbursements for professionals in Southern District of New York

in this bankruptcy case.

         2.       I have read the annexed application and, to the best of my knowledge,

information and belief formed after reasonable inquiry, the application complies with the

mandatory guidelines.

         3.       To the best of my knowledge, information and belief formed after

reasonable inquiry, the fees and disbursements sought fall within the guidelines.

         4.       The fees and disbursements sought are billed at rates and in accordance

with practices customarily employed by the applicant and generally accepted by

applicant’s clients.

Dated: Middletown, NY
       August 8, 2020

                                             s/ Michael O’Leary
